DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 09/13/2019 and the IDS filed 09/13/2019.

Claims 1-20 are pending and being examined.

Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to “passing a vapor-phase stream of the organic solvent comprising a carrier gas and the organic solvent over a VOC-loaded, beaded steam-activated carbon to extract at least a portion of the VOC from the beaded steam-activated carbon to regenerate the beaded steam-activated carbon”.
The prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 8 with particular attention to “passing a vapor-phase stream of the organic solvent comprising a carrier gas and the organic solvent over a VOC-loaded, steam-activated carbon to extract at least a portion of the VOC from the steam-activated carbon to regenerate the steam-activated carbon”.
The prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 16 with particular attention to “passing a vapor-phase stream of the dimethyl sulfoxide comprising a carrier gas and the dimethyl sulfoxide over a VOC-loaded, beaded steam-activated carbon to extract at least a portion of the VOC from the beaded steam-activated carbon to regenerate the beaded steam-activated carbon”.
Lee et al. (US 6013,593) and GE et al. (CN 206240266 U) are considered to be the closest prior art.
Lee teaches a method of regenerating a VOC (i.e., TEDA) impregnated active carbon contaminated with organic iodide comprising contacting the active carbon with an organic solvent such as acetonitrile to extract acetonitrile-soluble components from the carbon; separating the treated carbon from TEDA and organic iodide and conducting a distillation of the acetonitrile filtrate to separate purified acetonitrile from waste material containing TEDA and organic iodide (Lee, claim 1).
GE teaches a method of regenerating an active carbon loaded with VOCs (i.e., organic waste/solvent) comprising contacting the solvent loaded active carbon with steam and recovering the solvent through condensation (GE, abstract and 3rd paragraph on page 4 of English Translation).
Lee and GE, alone or combined, do not teach nor obviate passing a vapor-phase stream of the organic solvent comprising a carrier gas and the organic solvent over a VOC-loaded, steam-activated carbon to extract at least a portion of the VOC from the steam-activated carbon to regenerate the steam-activated carbon.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734